This cause was submitted in its regular order on June 8, 1920, and plaintiffs in error given 30 days from that date to file briefs. On July 13, 1920, plaintiffs in error were given 60 days' additional time to file briefs as per a stipulation filed July 6, 1920. This time having expired, and no briefs having been filed, nor further extension of time requested, the appeal is dismissed for want of prosecution. Blanlot v. Carbon Coal Co., 76 Okla. 16, 183 P. 880; Balch v. Pickard, 72 Oklahoma, 179 P. 10; Sequoyah Club v. Ward, 71 Oklahoma,174 P. 747; Cantwell et al. v. Patterson et al., 71 Oklahoma,174 P. 755; Guarantee State Bank v. Turner, 66 Oklahoma,168 P. 790.
All the Justices concur.